CRAWFORD, Judge
(dissenting):
This case really involves allocating burdens of proof and burdens of persuasion in criminal cases. It is uniformly agreed that at trial the ultimate burden of proof as to the essential elements of the offense charged is with the Government. United States v. Carll, 105 U.S. (15 Otto) 611, 26 L.Ed. 1135 (1882); cf. Art. 51(c)(4), Uniform Code of Military Justice, 10 USC § 851(c)(4); RCM 920(e)(5)(D), Manual for Courts-Martial, United States, 1984. As the Supreme Court stated in In re Win-ship, 397 U.S. 358, 364, 90 S.Ct. 1068,1072, 25 L.Ed.2d 368 (1970), “[T]he Due Process Clause protects the accused against conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.” See also Patterson v. New York, 432 U.S. 197, 204, 97 S.Ct. 2319, 2324, 53 L.Ed.2d 281 (1977). In this case the Government had to prove beyond a reasonable doubt:
(1) That the accused was indebted to a certain person or entity in a certain sum;
(2) That this debt became due and payable on or about a certain date;
(3) That while the debt was still due and payable the accused dishonorably failed to pay this debt; and
(4) That under the circumstances, the conduct of the accused was to the prejudice of good order and discipline in the armed forces or was of a nature to bring discredit upon the armed forces.
Para. 71b, Part IV, Manual, supra.
With respect to affirmative defenses, however, like the affirmative defense of inability to pay, the initial burden of going forward is with the defense. See, e.g., Davis v. United States, 160 U.S. 469, 16 S.Ct. 353, 40 L.Ed. 499 (1895). This is because the defense has superior access to the evidence relevant to the issue. There are some defenses in which the defendant has both the initial burden and the ultimate burden, for example, insanity. Art. 50a(b), UCMJ, 10 USC § 850a(b). See also Leland v. Oregon, 343 U.S. 790, 72 S.Ct. 1002, 96 L.Ed. 1302 (1952); United States v. Pryor, 960 F.2d 1, 3 (1st Cir.1992) and cases cited therein. On appeal, when there is an allegation of insufficiency of the evidence, as in this case, “[t]he test ... is whether, considering the evidence in the light most favorable to the prosecution, a reasonable factfinder could have found all the essential elements beyond a reasonable doubt.” United States v. Turner, 25 MJ 324 (CMA 1987) (citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979)).
Applying these standards, I agree with the majority’s facts set forth in a time chart:
Nov 1988 debts incurred—total debt after down payment—$798
Dec 1988 first payment due
Jan 15, 1989 counseled about nonpayments
Jan 25 and 26, 1989 written notifications of debt sent
Mar 28, 1989 first payment—$529.32 with balance of $268.68
Nov 27, 1989-Mar 7, 1990 AWOL
Apr 4, 1990 payment mailed
*304Apr 17, 1990 trial date
Apr 18, 1990 final full payment received by AAFES
17 months = Time Elapsed
Appellant’s basic monthly pay as reflected on the charge sheet was $962.10.
Do these facts and the reasonable inferences from these facts establish all the essential elements beyond a reasonable doubt? The answer is yes. There is no dispute that the accused was indebted to a certain person for a certain sum and that the amount was payable on specified dates. The only issue in this case is whether the failure to pay the debt was dishonorable. In determining whether this element was satisfied, I will examine the prior cases of this Court.
In United States v. Cummins, 9 USCMA 669, 26 CMR 449 (1958), the Court held an instruction making “lapse of time ... equivalent” to “bad faith or willful evasiveness or gross indifference” to be improper, stating:
The mere failure to pay a debt does not show that the nonpayment is dishonorable. The fact that no payment has been made for a long time may have probative value, but it does not itself establish that the failure to pay is dishonorable.
The Court in Cummins also determined that, in a sufficiency-of-the-evidence case, findings of guilty could not be affirmed based on “length of time alone.” 9 USCMA at 674, 26 CMR at 454. This case, however, involves non-payment over a 17-month period of time. I do not believe the Cummins decision prohibits using prolonged periods of non-payment to determine whether non-payment was dishonorable.
Appellant took out a loan in November 1988 with a final payment in April 1990. One can draw the conclusion that over this 17-month period of time, excluding the time appellant was absent without authority, that appellant—an active-duty Marine— was being paid. This is a common-sense inference, and inferences do not require a statutory basis. United States v. Cothern, 8 USCMA 158, 23 CMR 382 (1957), cited in Cummins. See also County Court of Ulster County, New York v. Allen, 442 U.S. 140, 99 S.Ct. 2213, 60 L.Ed.2d 777 (1979). Thus, the burden is shifted to appellant to establish inability to pay. Direct evidence need not be introduced in the first instance by the Government. This is not an instance of mere failure to pay a debt. Cf United States v. Kirksey, 6 USCMA 556, 560, 20 CMR 272, 276 (1955).
Appellant failed to make the scheduled payments, although he did make a payment of $529.00 in March 1988. Thus, in addition to the remaining 13 months of nonpayment, appellant did not respond to earlier counseling and did not see fit to make even partial payments from March 1989 until shortly before the date of trial. Additionally, his own absence without authority interfered with his ability to pay, thus demonstrating his indifference to the Marine Corps and to his debt. In fact, appellant did not see fit to mail the final payment of his debt until almost 2 weeks prior to trial. Even then the payment was not credited until after the trial was over.
As I indicated, the elements of this case require proof of a dishonorable failure to pay which can be shown by “gross indifference.” The evidence is to be construed in the light most favorable to the Government, and in that light there is more than ample evidence to sustain the findings of guilty. Had appellant made a payment of a little less than $21.00 per month for 13 months, there would have been no debt in this case. That amount would be less than 2 percent of his gross pay per month. In *305fact, not even a single payment was made after March 1988 by this appellant until the trial date was set.
I would affirm the decision of the United States Navy-Marine Corps Court of Military Review.